DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-24 are pending. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-15, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2008/0117333), and in view of Wang ("Color-based Human Hand Segmentation Based on Smart Classification of Dynamic Environments." 2017).  

Regarding claim 1, Walsh discloses a computing apparatus comprising: a memory and at least one processor coupled to the memory (Fig. 1 and pg. [0023]), the at least one processor configured to: 
receive an identification of a region of an image (Fig. 4, step 152, user select ROIs from image, pg. [0036]); 
generate Fig. 4, step 154, pg. [0037] “Once the user has selected the ROI … color values are processed in color space to define color regions for inclusion or exclusion from keying”); 
identify occurrences of a color associated with the region in Fig. 4, step 154, pg. [0037]); and 
for a pixel in the image, based on occurrences of color associated with the region in pg. [0012], [0024], in merging the background image with the foreground image, “a key value of 1 indicates that the keyer 16 should completely replace the background pixel with the foreground pixel. A key value of 0 indicates that the keyer 16 should pass the background pixel unaltered”).
Walsh is silent on using at least two color space representation.
In the same field of foreground/background segmentation based on occurrences of color, Wang discloses using multiple color spaces (RGB, YCbCr, HSV and LAB color spaces) to better separate foreground object (e.g., hand in Fig. 3.3) from background (see section 3.3.2.2. Multiple color spaces, page 16-18. Also see section 4.4.2 and section 4.4.4 on page 32). 


Regarding claim 2, Walsh in view of Wang discloses the apparatus of claim 1, wherein the at least one processor is configured to: for the pixel in the image, based on occurrences of color associated with the region not being in each of the at least two color space representations, associate the pixel with a second color (Wang, page 31, Table 4.10, tests 15-20. Also refer to e.g., Figures 4.19, the segmentation result as black and white image(s)).

Regarding claim 3, Walsh in view of Wang discloses the apparatus of claim 2, wherein the at least one processor is configured to: transform the color to white color and transform the second color to black color (see analysis of claim 2).

Regarding claim 4, Walsh in view of Wang discloses the apparatus of claim 1, wherein the at least one processor is configured to: for all pixels in the image and a video: based on occurrences of color associated with the region in each of the at least see analysis of claim 2).

Regarding claim 6, Walsh in view of Wang discloses the apparatus of claim 1, wherein the at least one processor is configured to: perform morphological transformations including closure and kernel smoothing on a modified version the image (Walsh, Fig. 4, step 154 and pg. [0043]-[0044]).

Regarding claim 7, Walsh in view of Wang discloses the apparatus of claim 1, wherein the at least one processor is configured to: receive a selection of a video file, wherein the video file comprises multiple images (Walsh, Fig. 1, background video 12); receive identification of the image; and receive the identification of the region of an image via a selection of the region in a user interface (Walsh, Fig. 1, user interface 18, pg. [0012], [0023]).
Even though Walsh does not expressly disclose that the user interface includes video file selection, the system is clearly designed for processing any number of video files. Allowing user to select a video file would have been quite obvious to a person of ordinary skill in the art. 

Regarding claim 8, Walsh in view of Wang discloses the apparatus of claim 1, wherein the image has a color space of RGB and the at least two color space Walsh, pg. [0022], Wang, section 3.3.2.2. Multiple color spaces).

Regarding claim 9, Walsh in view of Wang discloses the apparatus of claim 1, wherein to identify occurrences of color associated with the region in each of the at least two color space representations, the at least one processor is to apply Gaussian Mixture Models (GMMs) in each color space using color data from the region to identify occurrences of color of the region (Wang, see page 12, section 3.2.2.2, GMM is a popular method for clustering).

Regarding claim 10, Walsh in view of Wang discloses the apparatus of claim 9, wherein to identify occurrences of color associated with the region in each of the at least two color space representations, the at least one processor is to determine maximum values from the GMMs (Wang, see page 12, section 3.2.2.2, “The clustering of each image is based on the highest probability of the image fitting into the Gaussian distribution model of each cluster”).

Regarding claim 11, Walsh in view of Wang discloses the apparatus of claim 1, wherein the region comprises green or blue color (Walsh, pg. [0007], [0030] “the user may select a region of blue tones, indicating that all these colors should be replaced by the foreground”. Also see Wang, Fig. 4.9).

Regarding claim 12, the limitations of the claim are rejected for the same reasons as set forth in the rejection of claims 1 and 7 above.

Claims 13-15 and 17-19 have been analyzed and are rejected for the reasons outlined above regarding claims 2-4, 6, 8 and 11, respectively.

Regarding claim 20, the limitations of the claim are rejected for the same reasons as set forth in the rejection of claims 1 and 2 above.

Claims 22-24 have been analyzed and are rejected for the reasons outlined above regarding claims 6, 8 and 11, respectively.

Claims 5, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2008/0117333) in view of Wang ("Color-based Human Hand Segmentation Based on Smart Classification of Dynamic Environments." 2017), and further in view of Nishio et al. (here after referred to as “Nishio”, US 20130063666).  

Regarding claim 5, Walsh in view of Wang discloses the apparatus of claim 1, wherein the image is part of a video (Walsh, Fig. 1, video 12). Walsh in view of Wang fails to expressly disclose determining a level of gamma correction and apply the determined level of gamma correction across other images of the video.
In the same field of video processing, Nishio discloses determining a level of gamma correction and apply the determined level of gamma correction across other see Fig. 1, unit 107 and unit 105. Also see e.g., Fig. 1, 5C, 6C and 7C).
Gamma correction controls the overall brightness of an image and its application is well known and common practice in image/video processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 5 from teachings of Walsh in view of Wang and Nishio.  

Claims 16 and 21 have been analyzed and are rejected for the same reasons as outlined above regarding claim 5.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666